t c memo united_states tax_court estate of max l van tine deceased ann van tine executor petitioner v commissioner of internal revenue respondent docket no filed date howard l sanger and christopher s manes for petitioner christine v olsen and gordon l gidlund for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioner's estate_tax of dollar_figure decedent conveyed joint tenancies in three parcels of real_property to his daughter several years before he died the sole issue for decision is whether decedent's daughter contributed consideration equal to at least one-half of the total consideration that decedent and his spouse paid for the three parcels of real_property if so one-half of the value of the three properties is excluded from decedent's_estate under sec_2040 ann van tine performed valuable services for her father's construction business from to the 1970's but the record does not show how much consideration decedent and his wife paid to buy and improve the three parcels as a result we have no basis to decide what part of the parcels' value that is attributable to ann van tine's services thus on this record we hold for respondent section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a the van tines ann van tine was born around she was the only child of decedent and betty van tine ann van tine lived at home with her parents until when she was about her parents owned and operated van tine construction vtc which built homes and commercial buildings they paid for all of her basic personal needs such as food and clothing they bought and insured her vehicle ann van tine never attended college married or had children her hobbies were growing bonsai trees and keeping german shepherd dogs at the time of trial ann van tine had carpal tunnel syndrome1 in both hands and a disc problem in her back caused by construction work b dr patricia ebaugh patricia ebaugh ebaugh moved near the van tines in when ebaugh was and ann van tine wa sec_4 ebaugh became a very close friend of the van tine family they treated her like part of their family ebaugh treated ann van tine like a younger sister ebaugh was a lab technician in los angeles until the mid- 1950's she graduated from the university of southern california in she graduated from medical school in philadelphia and was an anesthesiologist in long beach california from to ebaugh bought a home a few blocks from the van tines' home ebaugh's rancho palos verdes home c van tine construction on date the van tines filed articles of incorporation for m l van tine inc ann van tine was a director of the corporation however the van tines did not activate the corporation and continued to operate vtc as a proprietorship albert andrade andrade was one of vtc's subcontractors he installed driveways at residential homes and parking lots for carpal tunnel syndrome is caused by using one's arms in a repetitive manner over a long period of time decedent and vtc for about years from the late 1950's to the early 1970's andrade sometimes saw ann van tine cleaning houses being built by vtc vtc bought property and developed an office building in vtc developed property in malibu torrance inglewood redondo beach and san pedro california during the 1970's d ann van tine's work for vtc and other activitie sec_1 ann van tine's construction-related activities beginning when ann van tine was in the 5th grade decedent picked her up after school and took her to job sites where they stayed until dinner when she was in high school ann van tine helped her father operate transit levels used to measure the slope of land install foundation forms and do rough plumbing and rough electrical work she did carpentry framing roofing cement work painting and landscaping ann van tine received her driver's license in when she was years old at that time she began to pick up and deliver materials for vtc she was supervising construction by the 1960's and obtaining materials for construction jobs her responsibilities to vtc and abilities grew steadily from the mid-1950's to around ann van tine helped manage eg rent maintain and landscape apartments that vtc had built decedent and betty van tine occasionally discussed giving ann van tine an interest in vtc property in exchange for her work for vtc in decedent and betty van tine told ann van tine that they wanted to give her a 50-percent joint interest in vtc property when they retired and that they hoped that she would continue to work for vtc in decedent and his partner bert e moore jr moore not otherwise identified in the record were building houses on three small tracts moore and decedent each supervised one site ann van tine supervised the completion of the houses on the third tract ann van tine received no salary for her work for vtc she never applied for a contractor's license never was bonded never signed a contract on behalf of vtc and did not have regular hours or duties she did not have signature_authority on the vtc checking account she was not listed as a beneficiary on any insurance_contract for vtc properties she did not do office work for vtc betty van tine managed the vtc office kept the books and answered the phone ann van tine's real_estate license in ann van tine obtained a real_estate agent's license she used it to show vtc properties to prospective buyers to help potential buyers of vtc tract homes sell their present homes to sell homes that vtc had built and to help potential customers find lots for contract homes she also sold property not owned by vtc ann van tine's activities unrelated to vtc during the 1950's and 1960's ann van tine engaged in activities unrelated to vtc including providing landscaping services unrelated to vtc and selling bonsai trees part time she worked for a real_estate broker and received commissions for selling non-vtc properties during the 1950's and 1960's ann van tine typically earned dollar_figure to dollar_figure a year from her activities unrelated to vtc in some years she earned no income ann van tine's work for patricia ebaugh ann van tine began working for ebaugh part time as a medical assistant in in ebaugh moved to palm springs california to begin a family medical practice ann van tine helped ebaugh negotiate the purchases of a home in palm springs and an office in nearby cathedral city ebaugh asked ann van tine to work with a contractor to build partitions for an office a waiting room and examination rooms ann van tine negotiated with the general contractor decorated the office advertised for and located a receptionist and nurse for ebaugh managed the office and ordered supplies most of ann van tine's work in the palm springs area was during weekends ann van tine helped sell ebaugh's rancho palos verdes home in ebaugh transferred her palm springs property to herself and ann van tine as joint_tenants on date ebaugh moved to palm desert california in ann van tine helped ebaugh buy a home in palm desert and sell ebaugh's palm springs home on date ebaugh transferred her palm desert property to herself and ann van tine as joint_tenants in ann van tine helped ebaugh move her office from cathedral city to rancho mirage which is nearer to palm desert she met with contractors and ensured that the office was established and decorated ann van tine moved from the family home pincite diamonte lane to big bear california late in or early in in ann van tine and decedent began to live with ebaugh in palm desert california ann van tine began to work for ebaugh full time in ebaugh paid her a total of more than dollar_figure from to an average of about dollar_figure per year see par j below at the time of trial ann van tine and ebaugh lived together shared a family_trust and commingled their funds ebaugh paid some of petitioner's attorney's_fees in this case garrabrant house in ann van tine oversaw vtc's construction of a home for jean garrabrant garrabrant betty van tine's sister ann van tine scheduled all of the subcontractors and inspected their work when they were finished e betty van tine's death decedent's remarriage later years and death betty van tine died unexpectedly in betty van tine's will was not probated because her property was held in joint_tenancy with decedent decedent married omega van tine in they lived pincite diamonte lane decedent's health began to decline in the early 1980's on date ebaugh wrote decedent has been complaining of numerous medical problems recently from gi to heart to neck pain he appears to be upset no information forthcoming from wife his daughter is going to take a more active role in helping business on date decedent complained to ebaugh that he was having trouble accomplishing everyday tasks on date he complained that he had trouble remembering anything ebaugh wrote however in the effects of the disease were limited primarily to recent memory loss he knew his daughter his friends and was completely capable of conducting the activities_of_daily_living f decedent's income_tax returns on his income_tax returns for and and to decedent reported receiving no income from contracting the record does not show whether decedent reported income continued on the return he deducted payments to someone other than ann van tine for repairs painting and gardening at the sepulveda boulevard property discussed below at paragraph g-2 g the joint_tenancy propertie sec_1 the diamonte lane property in decedent and betty van tine bought land pincite diamonte lane in rancho palos verdes california which they kept in their names in date decedent and his wife used this property as collateral for a dollar_figure loan they used the loan to build homes pincite diamonte lane and on the adjacent lot the van tine home pincite diamonte lane had about big_number square feet three bathrooms and a three-car garage the home had a panoramic view of the pacific ocean ann van tine lived pincite diamonte lane until she moved to big bear california around or decedent lived pincite diamonte lane until he moved to palm desert california around ann van tine continued to have important mail sent to diamonte lane because the u s postal service did not deliver mail to her big bear cabin on date decedent signed a deed which gave ann van tine a joint_tenancy in the property pincite diamonte lane the deed creating ann van tine's interest in the diamonte lane property was recorded on date continued from contracting for to through a realtor decedent leased the diamonte lane property to tenants beginning in date and received all of the rents while he was alive he died on date it was leased until ann van tine sold it in sepulveda boulevard in daryl and beverly stark george and lucy carrick and decedent and betty van tine bought property pincite sepulveda boulevard in the carricks starks and van tines built an office building pincite sepulveda boulevard in decedent and betty van tine bought the starks' and carricks' interest in the property pincite sepulveda boulevard decedent and betty van tine borrowed dollar_figure when they refinanced the sepulveda boulevard property in the sepulveda boulevard property was leased to commercial tenants by decedent and betty van tine in and by decedent in and decedent gave ann van tine a joint_tenancy in the property pincite sepulveda boulevard on date it was recorded on date sepulveda boulevard in decedent and moore bought property pincite sepulveda boulevard decedent and moore used the property pincite sepulveda boulevard as collateral when they bought the property pincite sepulveda boulevard moore conveyed the property pincite sepulveda boulevard to decedent in decedent leased office space pincite sepulveda boulevard to commercial tenants until when the property was sold there was no landscaping on the sepulveda property decedent executed a deed granting a joint_tenancy in the property pincite sepulveda boulevard to ann van tine on date it was recorded on date thereafter he continued to receive all the rent on the sepulveda boulevard property the joint_tenancy deeds h louise van valkenberg van valkenberg ebaugh's and decedent's accountant usually went to ebaugh's office each month to pick up and deliver paperwork in van valkenberg brought the joint_tenancy deeds to ebaugh and asked her to put them in ebaugh's safe deposit box and not record them van valkenberg told ebaugh to write a note on each deed stating that the transfer was for no consideration ebaugh did so in addition ebaugh wrote on the diamonte lane property deed that the transfer was a gift and the grantor received nothing in return van valkenberg died in in decedent sought estate_planning advice from patricia stoddard stoddard an estate_planning attorney because he was beginning to have early symptoms of alzheimer's disease he wanted to arrange his estate while he had capacity stoddard told decedent that he could make nontaxable gifts each year of dollar_figure to ann van tine or he could simply let her inherit his property decedent told stoddard that he believed that ann van tine had earned a joint_tenancy in the diamonte lane property by working for vtc for many years decedent told stoddard that he put the property pincite diamonte lane in joint_tenancy with ann van tine to compensate her for work for vtc ann van tine did not report her receipt of the joint tenancies as income on her individual income_tax returns h the big bear lots decedent betty van tine ann van tine and ebaugh built a small cabin on two small lots in the big bear area ann van tine and betty van tine each owned one of the lots ebaugh and ann van tine bought about small lots around the cabin each lot was about 30-feet wide and 80-feet deep there were about lots to an acre the lots were intended to be used for family camping ann van tine and ebaugh paid a total of about dollar_figure for the lots i decedent's death and estate decedent signed his will on date in it he left any separate_property and any community_property he may have to ann van tine decedent's disease worsened in he died on date his will was not probated because his property was held in joint_tenancy ann van tine was executrix of decedent's_estate she filed an estate_tax_return form_706 for the estate on it she excluded percent of the value of the joint_tenancy properties from decedent's gross_estate on date ann van tine filed an affidavit-death of joint tenant which allowed her to receive title for the diamonte lane sepulveda boulevard and sepulveda boulevard properties in calculating depreciation on her income_tax return ann van tine took a full step-up_in_basis for the diamonte lane and sepulveda boulevard properties and a 50-percent step-up for the sepulveda boulevard property and used the date of death values of the properties to compute her basis the fair market values of the three properties at issue on date decedent's date of death were dollar_figure for the sepulveda boulevard property dollar_figure for the sepulveda boulevard property and dollar_figure for the diamonte lane property for a total of dollar_figure ann van tine sold the sepulveda boulevard property for dollar_figure in and the diamonte lane property for dollar_figure in in reporting gain from the sale of the diamonte lane and sepulveda boulevard properties ann van tine's accountant used the date-of-death value of the properties plus the cost of improvements as her basis decedent did not file a gift_tax_return to report the transfer of the joint_tenancy interest in the diamonte lane sepulveda boulevard or sepulveda boulevard properties j ann van tine's income_tax returns ann van tine reported a total of dollar_figure in income from ebaugh on her income_tax returns from to as follows income from income from year ebaugh year ebaugh dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number missing big_number big_number -0- -0- ann van tine reported that she lived pincite diamonte lane from to and at big bear city from to she used the diamonte lane address after she lived at big bear lake she also reported that she was a medical assistant from to and a business manager or business consultant from to on her and returns ann van tine deducted big_number miles of automobile expenses in connection with her work for ebaugh a background opinion a decedent's_estate includes the date-of-death value of property he or she owns jointly except for any part of the value that the estate shows is attributable to consideration provided by the surviving joint tenant sec_2040 sec_20_2040-1 sec_3 sec_2040 provides in part a general_rule --the value of the gross_estate shall include the value of all property to the extent of the interest therein held as joint_tenants with right_of_survivorship by the decedent and any other person except such part thereof as may be shown to have originally belonged to such other person and never to have been received or acquired by the latter from the decedent for less than an adequate_and_full_consideration in money_or_money's_worth provided that where such property or any part thereof or part of the consideration with which such property was acquired is shown to have been at any time acquired by such other person from the decedent for less than an adequate_and_full_consideration in money_or_money's_worth there shall be excepted only such part of the value of such continued estate_tax regs the amount excluded from the gross_estate i sec_3 continued property as is proportionate to the consideration furnished by such other person sec_20_2040-1 estate_tax regs provides a in general a decedent's gross_estate includes under sec_2040 the value of property held jointly at the time of the decedent's death by the decedent and another person or persons with right_of_survivorship as follows to the extent that the property was acquired by the decedent and the other joint owner or owners by gift devise bequest or inheritance the decedent's fractional share of the property is included in all other cases the entire value of the property is included except such part of the entire value as is attributable to the amount of the consideration in money_or_money's_worth furnished by the other joint owner or owners see sec_20_2043-1 with respect to adequacy of consideration such part of the entire value is that portion of the entire value of the property at the decedent's death or at the alternate_valuation_date described in sec_2032 which the consideration in money_or_money's_worth furnished by the other joint owner or owners bears to the total cost of acquisition and capital additions in determining the consideration furnished by the other joint owner or owners there is taken into account only that portion of such consideration which continued the part of the date-of-death value of the property which the consideration furnished by the survivor bears to the total cost of acquisition and capital additions sec_2040 110_tc_297 sec_20_2040-1 estate_tax regs this can be expressed mathematically mathematical formula as follows value of the property1 consideration furnished on the date of death or alternate_valuation_date x by the survivor total consideration paid to acquire and improve the property amount excluded 1the parties agree that the entire value of the properties at issue on the date of death is dollar_figure estate of young v commissioner supra pincite 70_tc_1077 affd continued is shown not to be attributable to money or other_property acquired by the other joint owner or owners from the decedent for less than a full_and_adequate_consideration_in_money_or_money's_worth the entire value of jointly held property is included in a decedent's gross_estate unless the executor submits facts sufficient to show that property was not acquired entirely with consideration furnished by the decedent or was acquired by the decedent and the other joint owner or owners by gift bequest devise or inheritance without published opinion 673_f2d_1310 4th cir thus to exclude percent of the date-of-death value of the three properties at issue from decedent's_estate petitioner must prove that ann van tine's services to vtc were worth at least percent of the total consideration paid for the acquisition and improvement of three properties under sec_2040 a surviving family_member may give consideration by providing services to a family business 108_f2d_319 3d cir revg and remanding a memorandum opinion of the board_of_tax_appeals 80_f2d_548 d c cir petitioner bears the burden_of_proof rule a see 8_tc_969 affd per curiam 170_f2d_1021 9th cir b whether ann van tine provided substantial services to her parents and vtc parties' contentions the parties dispute whether ann van tine provided substantial services to vtc petitioner contends that ann van tine worked full time for vtc for more than years and that her work was full and adequate_consideration for her one-half interest in the three properties at issue respondent contends that the services that ann van tine performed for vtc were minimal ann van tine's work for vtc ann van tine worked for vtc without pay from around when she graduated from high school until around when she moved to big bear she did some work for vtc in the early 1980's but less than in earlier years she helped her father with all aspects of construction for vtc she supervised construction of houses for vtc in listed and sold houses that vtc built and managed vtc's rental properties she landscaped the homes and some of the office buildings that vtc built she supervised construction of the home that vtc built for garrabrant ann van tine's hobbies and her work for ebaugh before were minimal or generally occurred on weekends and did not interfere with her work for vtc we conclude that ann van tine provided a substantial service to vtc respondent's contentions a biased testimony respondent contends that the testimony of ann van tine and ebaugh was self-serving biased and incredible we decide whether a witness is credible based on objective facts the reasonableness of the testimony the consistency of statements made by the witness and the demeanor of the witness 140_us_417 338_f2d_602 9th cir affg 41_tc_593 we may discount testimony which we find to be unworthy of belief 87_tc_74 but we may not arbitrarily disregard testimony that is competent relevant and uncontradicted 39_f3d_658 6th cir affg in part and remanding 99_tc_370 and tcmemo_1992_616 the testimony of all of petitioner's witnesses ann van tine ebaugh garrabrant and andrade was consistent and plausible there was nothing in the demeanor of petitioner's witnesses or the content of their answers that suggests that they were not being truthful respondent contends that we should not believe ebaugh's testimony because ebaugh and ann van tine lived together at the time of trial they shared a_trust and commingled funds and ebaugh paid some of petitioner's attorney's_fees in this case we disagree we are not convinced that ebaugh altered her testimony to help ann van tine b stoddard's affidavit the parties stipulated that we may treat stoddard's affidavit as if it were her testimony stoddard's affidavit corroborates the testimony of petitioner's witnesses respondent points out that respondent could not cross- examine stoddard this objection however was in effect waived by the stipulation respondent contends that we should disregard stoddard's affidavit because it was written by petitioner's counsel or someone other than stoddard we disagree there is no evidence to suggest anything in the stoddard affidavit is untrue c andrade's and garrabrant's testimony respondent points out that andrade and garrabrant saw ann van tine cleaning up and delivering materials respondent contends that ann van tine's help to her father was only sporadic and menial we disagree we believe ebaugh's and ann van tine's testimony about the nature of ann van tine's services to vtc respondent reserved a relevancy objection to stoddard's affidavit stoddard's affidavit is relevant because it tends to show that decedent intended to transfer a joint_tenancy interest in the diamonte lane property to ann van tine as consideration for her work andrade's and garrabrant's testimony was consistent with that testimony d end of vtc's construction activities respondent contends that ann van tine did not provide services beyond the early 1970's because according to respondent that is when vtc stopped its construction activities decedent was semiretired in but vtc built homes and managed apartments in the early 1980's on date decedent told an irs representative that he had some condominiums that would not be completed until or on date ebaugh wrote a note evaluating decedent's medical_condition in which she said his daughter is going to take a more active role in helping business despite this we believe ann van tine did not provide a significant service to vtc after she moved from diamonte lane to big bear around she began to work full time for ebaugh in there is no evidence that vtc constructed anything after the garrabrant home in e ann van tine's other activities respondent contends that ann van tine could not have provided a significant service to vtc because she had many other activities including growing bonsai trees keeping german shepherd dogs landscaping selling real_estate and working for ebaugh we disagree the time she spent with those activities did not preclude her from working a substantial amount of time for vtc before conclusion we conclude that ann van tine performed a substantial service for vtc over the years however that conclusion is not enough for petitioner to prevail for reasons discussed next c whether petitioner has shown that ann van tine furnished consideration as required by sec_20_2040-1 estate_tax regs whether petitioner has shown how much ann van tine's parents paid to buy and improve the three properties to exclude an amount from decedent's_estate under sec_2040 petitioner must show among other things the total consideration paid to acquire and improve the three properties sec_2040 estate of young v commissioner t c pincite sec_20_2040-1 estate_tax regs ann van tine's parents bought the diamonte lane property in they bought the sepulveda boulevard property in and built an office building on it in decedent and moore bought the sepulveda boulevard property in however the record does not show how much ann van tine's parents paid to buy and improve the three properties petitioner's contentions petitioner contends that it needs to show only that ann van tine's services were more than minimal or part time petitioner contends that we stated this standard in estate of anderson v commissioner tcmemo_1989_643 in which we applied sec_2040 and sec_20_2040-1 estate_tax regs we disagree in that case the decedent gave her son a joint interest in property the decedent and her former husband paid dollar_figure in to buy the property estate of anderson differs from this on her income_tax return ann van tine reported that her basis for purposes of depreciation was dollar_figure for diamonte lane and dollar_figure for each sepulveda blvd property for a total of dollar_figure petitioner does not contend that we can derive decedent's total cost to acquire and improve the properties from this return case because we knew how much decedent had paid for the property dollar_figure we concluded that the value of the decedent's son's services was sufficient to exclude one-half of the fair_market_value of the property from decedent's_estate under sec_2040 here we do not know how much ann van tine's parents paid to buy and improve the property petitioner points out that in 108_f2d_319 3d cir and estate of otte v commissioner tcmemo_1972_76 the estates did not show the dollar values of the surviving joint tenant's work however those cases are distinguishable from this case in berkowitz husband and wife each contributed dollar_figure in to start a grocery store they both worked full time for years to operate and develop their store they put profits from their business in jointly owned property and accounts the court_of_appeals for the third circuit said that if the husband and wife had an agreement to share profits the fact that the husband and wife had each made a small initial contribution to start the store and made a complete joint effort over years established that the wife had contributed at least one-half of the total cost of the jointly held property berkowitz v commissioner supra pincite the court_of_appeals for the third circuit noted that it was likely that the husband and wife had a profit-sharing agreement but remanded the case to the board_of_tax_appeals to decide that issue id pincite this case differs from berkowitz because there is no comparable evidence here that ann van tine and her parents contributed equally to the cost of acquiring and improving the joint_tenancy property or agreed to share profits in estate of otte we knew the cost of the properties that were at issue some of the costs were dollar_figure for acres in dollar_figure for acres in dollar_figure for acres in dollar_figure for acres in dollar_figure for acres in dollar_figure for acres in and dollar_figure for acres in in the decedent his wife and their son paid dollar_figure for acres they partitioned the land decedent and his wife received acres and the rest went to their son the husband and wife worked as a team for years to acquire the property at issue in that case income from their property belonged to both of them under indiana law although we could not trace each transaction we held that the taxpayer qualified under sec_2040 here we do not know how much consideration decedent paid to buy and improve the three properties d conclusion ann van tine provided a substantial service to vtc however she has not shown what part of the value of the three properties at issue is attributable to the amount of consideration that she furnished with those services thus in light of our conclusion we need not decide respondent's contentions that ann van tine's services were not adequate_consideration for the joint_tenancy interests at issue because decedent used the transfers into joint_tenancy to avoid probate ann van tine would have inherited her parents' property under any circumstances ann van tine did not report her receipt of interests in the properties as income on her individual income_tax returns ann van tine took a full step- up in basis for diamonte lane and one of the sepulveda blvd properties the handwritten statements on the joint_tenancy deeds said that ann van tine's father made the conveyances for no consideration and there was no agreement between ann van continued petitioner may not exclude one-half of the value of the three properties at issue to reflect the foregoing decision will be entered for respondent continued tine and her parents that ann van tine would work for vtc without pay until her parents retired in exchange for a joint_tenancy interest in whatever property ann van tine's parents owned at that time we also need not decide respondent's contention that we must subtract the value of the services the van tines provided to ann van tine from the total value of ann van tine's services to vtc to calculate the net value of services that she provided for purposes of sec_2040 the court recently applied 39_f2d_540 2d cir to decide the value of services contributed by a joint tenant see estate of fratini v commissioner tcmemo_1998_308 even if we did that here we could not apply the mathematical formula stated in 110_tc_297 to calculate the amount excluded because we do not know the cost to buy and improve the three properties at issue
